    Case 1:04-cv-03531-LTS-HBP Document 317 Filed 07/11/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                             X
ADVANCED АNALYTICS, INC.,
                                                             : No. 04 Civ. 3531 (LTS) (HBP)
              Plaintiff and Counterclaim -Defendant,

       v.

CITIGROUP GLOBAL MARKETS, INC. f/k/a
SALOMON SMITH BARNEY, INC., and THE YIELD
BOOK INC., f/k/a SALOMON ANALYTICS, INC.,

               Defendants and Counterclaim -Plaintiffs.

                                                             X



        NOTICE OF (I) MOTION TO STRIKE PLAINTIFF'S MOTION UNDER
         FRCP 56(h)ß AND (II) MOTION FOR SANCTIONS BY DEFENDANTS
        CITIGROUP GLOBAL MARKETS, INC. AND THE YIELD BOOK INC.

PLEASE TАKЕ NOTICE that based upon the accompanying Memorandum of Law of

Defendants Citìgroup Global Markets, Inc. and The Yield Book Inc. (the "Defendants"), and all

of the pleadings and prior proceedings in this matter, Defendants will move this Court before the

Honorable Henry Pitman at the United States Courthouse, 500 Pearl Street, New York, New

York , at a date and time to be determined by the Court, for an order (i) granting Defendants'

Motion to Strike the Rule 56(h) Motion, (ii) imposing sanctions on Plaintiff and its counsel for

its fling of the Rule 56(h) Motion in the form of an order requiring it to reimburse Defendants

for the fees and costs incurred in bringing this motion, (iii) ordering that Plaintiff must comply

with Individual Rule of Practice 2.А. prior to seeking any further relief from the Court and (iv)

granting such other and further relief as the Court may deem appropriate.
    Case 1:04-cv-03531-LTS-HBP Document 317 Filed 07/11/19 Page 2 of 2




Dated: New York, New York
       July 11, 2019
                                     CLEARY GOTTLIEB STEEN & HAMILTON LLP



                                     By:
                                              ristopher P. Moo
                                             moore@egsh.co
                                            ennifer Kennedy
                                           (jkpark@cgsh.com)
                                           Thomas S. Kessler
                                           (tkessler(egsh.com)

                                     One Liberty Plaza
                                     New York, New York 10006-1470
                                     (212) 225-2000
                                     (212) 225-3999

                                     Attorneys for Defendants and Counterclaim-
                                     Plaintiffs Citigroup Global Markets, Inc. and The
                                     Yield Book Inc.




                                    2
